Case: 16-10857   Date Filed: 01/17/2017   Page: 1 of 12


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10857
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:14-cv-00323-JAJ-TFM



MICHAEL DAVIDSON,

                                              Plaintiff - Appellant,

versus

CITY OF OPELIKA, ALABAMA,
PHILLIP HANCOCK,
JOHN MCEACHERN,

                                              Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (January 17, 2017)

Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-10857       Date Filed: 01/17/2017      Page: 2 of 12


       Michael Davidson was shot by Opelika, Alabama police officer Phillip

Hancock just after exiting his vehicle alongside the highway. Davidson was

unarmed. He survived the incident but was grievously injured. Davidson

subsequently sued Hancock, Opelika Chief of Police John McEachern, and the

City of Opelika for claims arising from the shooting. The shooting was undeniably

a tragedy, but it resulted from the unique and lamentable position of Davidson’s

hands holding his wallet the moment before the shooting. After careful

consideration and review of a video recording of the shooting, viewing the

evidence in the light most favorable to Davidson, we conclude that a reasonable

officer in Hancock’s position would have feared for his life. Accordingly, we

affirm the district court’s grant of summary judgment based on qualified immunity

in favor of Hancock on all claims.

                          I.     FACTUAL BACKGROUND

       After a caller reported an erratic driver on Interstate 85 near Opelika,

Hancock, who was on patrol that night, was dispatched to the scene.1 The driver

was Davidson, an active duty member of the United States Air Force, who was

travelling in his sport utility vehicle on his way to Johnson-Seymour Air Force

Base in North Carolina. Just before Hancock caught up with Davidson,


       1
          On appeal from the district court’s summary judgment rulings, we view the evidence
related to those claims in the light most favorable to Davidson, the non-movant. See Valderrama
v. Rousseau, 780 F.3d 1108, 1110 n.1 (11th Cir. 2015).


                                               2
                Case: 16-10857       Date Filed: 01/17/2017       Page: 3 of 12


Davidson’s vehicle had collided with an 18 wheel truck. When Hancock arrived,

both the truck driver and Davidson had pulled off the road and were stopping their

vehicles. The video reflects that after Davidson’s vehicle came to a stop, its rear

lights flashed, indicating that the he had placed it in park.

       Hancock parked his police cruiser close to the left-rear bumper of

Davidson’s vehicle, about a car length behind it, and trained his spotlight on the

driver-side front door. Hancock then exited his cruiser with his gun drawn.2

Davidson attempted to exit his vehicle but had some trouble with the door pressing

back against him because he was parked at an angle with the passenger side

downhill off the side of the road. What happened over the course of the next three

seconds is the focus of this case.

       As Davidson pushed his way out, he withdrew his wallet from his pocket.

Just as Davidson managed to exit the vehicle, Hancock yelled, “Let me see your

hands!” Hancock yelled again, “Let me see your hands!” Simultaneously,

Davidson brought his hands together and then extended them outward toward

Hancock. Davidson’s wallet was visible over the top of his clasped hands.

Hancock fired two shots in rapid succession as he finished his second command to

Davidson. One shot hit the ground while the other hit Davidson. As Hancock

       2
         The district court appears to have accepted Hancock’s assertion that he did not unholster
his weapon until after warning Davidson to show his hands. There is a witness statement to the
contrary in the record, however, and we are bound to view all facts and draw all reasonable
inferences in Davidson’s favor.


                                                3
             Case: 16-10857     Date Filed: 01/17/2017   Page: 4 of 12


fired his first shot, Davidson’s hands moved apart, outward, and then above his

shoulders.

      The shot that hit Davidson entered his lower abdomen, transected his colon

and internal iliac artery, and punctured his small intestine. Davidson subsequently

sued Hancock, Chief McEachern, and the City of Opelika in federal district court

for claims arising out of the shooting. He asserted claims under 42 U.S.C. § 1983

against Hancock for excessive force and against McEachern and City of Opelika

for failing to train Davidson. He also brought state-law assault and battery claims

against Hancock. The district court granted summary judgment to the defendants.

It concluded that with respect to the § 1983 excessive force claim Hancock was

entitled to qualified immunity because even viewing the evidence in the light most

favorable to Davidson there was no constitutional violation. The court rejected the

§ 1983 failure to train claim because there was no constitutional violation. And it

ruled that the state law claims failed because Hancock was entitled to immunity.

This appeal followed.

                        II.    STANDARD OF REVIEW

      “This court reviews a district court’s grant of summary judgement de novo,

applying the same legal standards used by the district court.” Galvez v. Bruce, 552
F.3d 1238, 1241 (11th Cir. 2008). We view the facts in the light most favorable to

the nonmoving party. See id. We must also draw “all reasonable inferences in



                                         4
              Case: 16-10857    Date Filed: 01/17/2017    Page: 5 of 12


favor of the party opposing summary judgment.” Whatley v. CNA Ins. Cos., 189
F.3d 1310, 1313 (11th Cir. 1999). Summary judgment is appropriate when there is

“no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). Mere speculation is insufficient to

create a genuine issue of material fact. See Cordoba v. Dillard’s Inc., 419 F.3d
1169, 1181 (11th Cir. 2005).

                               III.   DISCUSSION

      Davidson argues that the district court erred in granting summary judgment

to the defendants because the court failed to view the evidence and draw all

reasonable inferences in his favor, and that when the evidence is viewed in the

light most favorable to him, there are disputed issues of material fact making

summary judgment inappropriate. We conclude that the district court correctly

granted summary judgment in the defendants’ favor. The video evidence in this

case is conclusive. Although we do view the facts and draw reasonable inferences

in Davidson’s favor, the Supreme Court has instructed us that when there is a

reliable video recording of disputed events, we are to view facts “in the light

depicted by the video[].” Scott v. Harris, 550 U.S. 372, 381 (2007). Here, that

video proves that a reasonable officer in Hancock’s position would fear for his life

because of the unique way in which Davidson extended his wallet in his clasped

hands.



                                          5
              Case: 16-10857      Date Filed: 01/17/2017     Page: 6 of 12


A.    The Section 1983 Excessive Force Claim against Hancock

      Davidson argues that the district court erred in granting qualified immunity

to Hancock because the evidence viewed in the light most favorable to him shows

that Hancock used excessive force. “Title 42 U.S.C. § 1983 provides a cause of

action against ‘[e]very person who, under color of any statute of any State . . .

subjects, or causes to be subjected, any citizen . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws” of the United

States. Wyatt v. Cole, 504 U.S. 158, 161 (1992) (alterations in original) (quoting

42 U.S.C. § 1983). But qualified immunity “offers complete protection for

government officials sued in their individual capacities if their conduct ‘does not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir.

2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “The purpose of

this immunity is to allow government officials to carry out their discretionary

duties without the fear of personal liability or harassing litigation . . . .” Lee v.

Ferraro, 284 F.3d 1188, 1194 (11th Cir. 2002).

      To be entitled to qualified immunity, a government official “bears the initial

burden of showing he was acting within his discretionary authority.” Valderrama

v. Rousseau, 780 F.3d 1108, 1112 (11th Cir. 2015) (internal quotation marks

omitted). The parties agreed that Hancock was engaged in a discretionary



                                            6
              Case: 16-10857     Date Filed: 01/17/2017    Page: 7 of 12


function. The burden thus shifted to Davidson to show that “(1) the defendant

violated a constitutional right, and (2) this right was clearly established at the time

of the alleged violation.” Holloman ex rel. Holloman v. Harland, 370 F.3d 1252,

1264 (11th Cir. 2004).

      Davidson argues that Hancock used excessive force when the officer shot

him as Davidson was exiting his vehicle, violating his Fourth Amendment right to

be free from unreasonable seizure. See Penley v. Eslinger, 605 F.3d 843, 849 (11th

Cir. 2010). We analyze a claim of excessive force under the Fourth Amendment’s

“objective reasonableness” standard. Salvato v. Miley, 790 F.3d 1286, 1293 (11th

Cir. 2015). In determining whether the use of force was “objectively reasonable,”

we carefully balance “the nature and quality of the intrusion on the individual’s

Fourth Amendment interests[] against the countervailing governmental interests at

stake under the facts of the particular case.” Id. (internal quotation marks omitted).

“To satisfy the objective reasonableness standard imposed by the Fourth

Amendment, [Hancock] must establish that the countervailing government interest

was great.” Penley, 605 F.3d 843, 850 (11th Cir. 2010). “[A]nalysis of this

balancing test is governed by (1) the severity of the crime at issue; (2) whether

[Davidson] posed an immediate threat to [Hancock] or others; and (3) whether he

actively resisted arrest.” Id. at 850–51. Taking the evidence in the light most

favorable to Davidson to the extent supported by the record, these factors lead to



                                           7
              Case: 16-10857     Date Filed: 01/17/2017    Page: 8 of 12


the conclusion that Hancock did not violate Davidson’s Fourth Amendment rights

by using an objectively unreasonable amount of force.

      Under the circumstances, Hancock could not reasonably have suspected that

Davidson was guilty of any violent crime, so the first factor weighs against

Hancock. At most, the reports of Davidson’s erratic driving gave Hancock

arguable probable cause to believe that Davidson was driving under the influence

of alcohol or a controlled substance. There was no reason to suspect that he might

be armed or violent.

      Nor, skipping ahead, does the third factor support Hancock. When he

arrived at Davidson’s vehicle, it was already coming to a stop by the side of the

highway behind an 18 wheel truck that had also pulled off the road. After the

vehicle came to a stop, its rear lights flashed, indicating that the driver had placed

it in park. The reasonable inference to be drawn from these facts was that

Davidson pulled off the road after an accident with the truck to exchange

information with its driver. There was no reason whatsoever to believe that

Davidson was resisting Hancock.

      But the second factor—whether Davidson posed an immediate threat to

Hancock—decides this case. “[T]he second factor can be reduced to a single

question: whether, given the circumstances, [the suspect] would have appeared to

reasonable police officers to have been gravely dangerous.” Penley, 605 F.3d at



                                           8
                 Case: 16-10857         Date Filed: 01/17/2017        Page: 9 of 12


851 (second alteration in original) (internal quotation marks omitted). The district

court determined that Davidson presented such a threat because “[a]fter reaching

behind himself in a motion akin to upholstering [sic] a weapon, Davidson stood

clutching a black object with both hands, pointing towards Officer Hancock as

though he was preparing to shoot.” Order Granting Def.’s Mot. for Summ. J. 8

(Doc. 104). 3 The positions of the object and Davidson’s hands—established by the

video—are key. To be clear, Davidson exiting his vehicle, reaching behind

himself, and holding an unidentified object would not have been sufficient to make

Hancock’s use of deadly force reasonable under the circumstances. But the

unusual position of the dark object in Davidson’s outstretched and clasped hands

would have led a reasonable officer to believe that Davidson was pointing a gun at

him. For that reason, we concur with the district court that Davidson objectively

posed a grave and immediate threat to Hancock.

      Davidson argues that Hancock used excessive force because he posed no

threat to the officer. He contends that his hands were not in a shooting position.

Rather, he stretched out his hands to comply with Hancock’s command, “Let me

see your hands!” And he maintains that Hancock should have expected a driver

preparing to exchange information after an accident to retrieve his wallet from his




      3
          Citations to “Doc.” refer to docket entries in the district court record in this case.


                                                   9
               Case: 16-10857       Date Filed: 01/17/2017      Page: 10 of 12


pocket. Davidson disputes that there was any rapidly developing, uncertain, and

tense situation until Hancock created one.

       But these arguments are unavailing. “[T]he Supreme Court has cautioned

that [t]he calculus of reasonableness must embody allowance for the fact that

police officers are often forced to make split-second judgments—in circumstances

that are tense, uncertain, and rapidly evolving—about the amount of force that is

necessary in a particular situation.” Penley, 605 F.3d at 850 (second alteration in

original) (internal quotation marks omitted). We share the district court’s concern

that Davidson was shot so soon after he exited his vehicle. Further, we agree with

Davidson that Hancock’s imprecise language contributed to the uncertain nature of

the situation. But when we evaluate Hancock’s conduct “from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight,” we

conclude that the force used was not excessive. Id. (internal quotation marks

omitted).

       Davidson has failed to establish that Hancock violated his constitutional

rights, so we need not examine whether those rights were clearly established. The

district court properly granted summary judgment in favor of Hancock on the basis

of qualified immunity. 4



       4
         Accordingly, we also uphold the district court’s grant of summary judgment in favor of
the City of Opelika and McEachern because “a supervisor may not be held liable under section


                                              10
               Case: 16-10857        Date Filed: 01/17/2017       Page: 11 of 12


B.     The State Law Assault and Battery Claim against Hancock

       Davidson also sued Hancock for committing assault and battery under

Alabama law. The district court granted summary judgment in favor of Hancock

based on the Alabama statute granting state agents immunity from civil liability for

acts “arising out of his or her conduct in performance of any discretionary function

within the line and scope of his or her law enforcement duties.” Ala. Code. § 6-5-

338(a). The parties agree that Hancock acted discretionarily and within the scope

of his law enforcement duties. Davidson, however, points to Alabama case law

holding that “a police officer loses this immunity when he ‘acts willfully,

maliciously, fraudulently, in bad faith, beyond his . . . authority or under a

mistaken interpretation of the law.’” Morton v. Kirkwood, 707 F.3d 1276, 1285

(11th Cir. 2013) (alteration in original) (quoting Ex parte Butts, 775 So. 2d 173,

178 (Ala. 2000)).

       Davidson argues that “Hancock’s use of deadly force against [him] was ‘so

egregious as to amount to willful or malicious conduct or conduct engaged in in

bad faith.’” Appellant’s Br. at 56 (quoting Couch v. City of Sheffield, 708 So. 2d
144, 153 (Ala. 1998)). But the only case Davidson cites in support of this

argument, Brown v. City of Huntsville, 608 F.3d 724 (11th Cir. 2010), is




1983 unless the supervised official committed an underlying violation of a constitutional right.”
Myers v. Bowman, 713 F.3d 1319, 1328 (11th Cir. 2013).


                                                11
             Case: 16-10857     Date Filed: 01/17/2017    Page: 12 of 12


inapposite. In Brown, we held that an officer’s use of pepper spray against an

unarmed and compliant driver “was done intentionally, gratuitously, and in

violation of [the victim’s] clearly established constitutional rights, supporting an

inference that [the officer] acted willfully and in bad faith.” Id. at 742. Here, by

contrast, video evidence demonstrates that Hancock’s actions were neither

gratuitous nor in violation of Davidson’s clearly established constitutional rights.

Considered in the light most favorable to Davidson, the evidence does not give rise

to an inference that Hancock acted in bad faith. We therefore affirm the district

court’s grant of summary judgment on Davidson’s assault and battery claim.

                               IV.    CONCLUSION

      With all facts, as supported by video evidence, viewed in a light favorable to

Davidson, Hancock’s use of force was objectively reasonable. In so holding, we

do not want to understate the suffering Davidson endured as the result of

Hancock’s disastrous mistake. But the positions of Davidson’s wallet and hands

the moment before the shooting mean that mistake did not violate Davidson’s

constitutional rights. The district court’s grant of summary judgment was proper.

      For these reasons, the judgment of the district court is AFFIRMED.




                                          12